DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17006507 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 11 and 20 are allowable because the combination of the best available prior arts ( Han modified by Kim, Fan, Huang, and Karpinsky et al. (“3D range geometry video compression with the H.264 codec”, Optics and Lasers in Engineering 51 (2013) 620–625, “Karpinsky”) and VAREKAMP et al. (US Pat. Pub. No. 20190057545, “Varekamp”) doesn’t expressly teach, generating a packed depth map based at least in part on the depth map, the generating the packed depth map comprising: converting a single channel floating point texture to a raw depth map, the raw depth map having a lower resolution than the image data, and generating multiple channels based at least in part on the raw depth map, and converting a single channel floating point texture to a raw depth m wherein the background region comprises a particular region of the image data without a foreground subject and the missing region includes the foreground subject. These allowable subject matters were in previously objected claim 2 and applicant has included the limitations of objected claim 2 in each of the independent claims. 

Dependent claims 3-10 and 13-19 are also allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612